This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 U.S. BANK NATIONAL ASSOCIATION,

 3          Plaintiff,

 4 v.                                                                            No. 35,813

 5 JOHN CROWE GIFFEN, and if married,
 6 THE UNKNOWN SPOUSE OF JOHN
 7 CROWE GIFFEN (true name unknown),

 8          Defendants,

 9 and

10 BENEDICTE VALENTINER, as
11 assignee of JOHN CROWE GIFFEN,

12          Petitioner-Appellee,

13 v.

14 SANTA FE LANDLORD PROPCO,
15 LLC,

16          Respondent-Appellant.

17 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
18 Raymond Z. Ortiz, District Judge

19 Jones, Snead, Wertheim, & Clifford, P.A.
 1 Jenny F. Kaufman
 2 Santa Fe, NM

 3 for Appellee

 4   Montgomery & Andrews, P.A.
 5   John S. Campbell
 6   Jesse D. Hale
 7   Albuquerque, NM

 8 for Appellant

 9                           MEMORANDUM OPINION

10 VANZI, Chief Judge.

11   {1}   Summary affirmance was proposed for the reasons stated in the notice of

12 proposed summary disposition. No memorandum opposing summary affirmance has

13 been filed and the time for doing so has expired.

14   {2}   AFFIRMED.

15   {3}   IT IS SO ORDERED.

16                                        __________________________________
17                                        LINDA M. VANZI, Chief Judge

18 WE CONCUR:



19 _________________________________
20 M. MONICA ZAMORA, Judge




                                            2
1 _________________________________
2 STEPHEN G. FRENCH Judge




                                  3